UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1899 Dreyfus Research Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/29 Date of reporting period: 11/30/2012 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Growth Fund Inc. November 30, 2012 (Unaudited) Common Stocks98.7% Shares Value ($) Automobiles & Components.9% Delphi Automotive 272,800 Capital Goods7.6% Caterpillar 59,081 5,036,064 Cummins 139,380 13,681,541 Danaher 252,110 13,606,377 Eaton 289,020 a 15,075,283 Fluor 240,240 12,751,939 Precision Castparts 85,110 15,608,323 Consumer Durables & Apparel2.0% PVH 97,360 11,156,482 Under Armour, Cl. A 175,430 a,b 9,092,537 Consumer Services2.8% Las Vegas Sands 173,910 8,112,902 Royal Caribbean Cruises 224,690 7,920,323 Starbucks 225,460 11,694,610 Diversified Financials3.6% Discover Financial Services 290,440 12,085,208 IntercontinentalExchange 35,290 b 4,663,574 Moody's 234,420 11,388,124 T. Rowe Price Group 111,440 7,206,825 Energy5.1% EOG Resources 153,110 18,008,798 Exxon Mobil 84,200 7,421,388 National Oilwell Varco 96,700 6,604,610 Schlumberger 254,580 18,233,020 Food & Staples Retailing3.8% Kroger 112,400 2,949,376 Wal-Mart Stores 280,060 20,169,921 Whole Foods Market 155,640 14,530,550 Food, Beverage & Tobacco8.3% Coca-Cola Enterprises 402,740 12,557,433 Dr. Pepper Snapple Group 72,700 3,260,595 Kraft Foods Group 181,260 b 8,196,577 Mondelez International 272,190 7,046,999 PepsiCo 330,760 23,222,660 Philip Morris International 315,280 28,337,366 Health Care Equipment & Services3.0% Cerner 98,520 b 7,607,714 McKesson 147,230 13,908,818 WellCare Health Plans 116,740 b 5,635,040 WellPoint 37,400 2,090,660 Materials4.5% Eastman Chemical 221,980 13,507,483 Monsanto 198,230 18,155,886 PPG Industries 106,760 13,267,065 Media2.0% News, Cl. A 361,950 8,918,448 Viacom, Cl. B 218,310 11,266,979 Pharmaceuticals, Biotech & Life Sciences10.8% Alexion Pharmaceuticals 95,620 b 9,181,433 Allergan 104,240 9,668,260 Amgen 34,300 3,045,840 Biogen Idec 74,350 b 11,084,842 Bristol-Myers Squibb 334,160 10,903,641 Eli Lilly & Co. 190,280 9,331,331 Gilead Sciences 241,700 b 18,127,500 Illumina 207,120 a,b 11,124,415 Onyx Pharmaceuticals 84,300 b 6,362,121 United Therapeutics 32,000 b 1,681,600 Vertex Pharmaceuticals 129,280 b 5,144,051 Watson Pharmaceuticals 128,010 b 11,266,160 Retailing10.5% Amazon.com 109,090 b 27,496,135 Dick's Sporting Goods 111,140 5,835,961 Dollar General 135,280 b 6,764,000 Home Depot 305,150 19,856,111 Limited Brands 139,360 7,267,624 Macy's 217,360 8,411,832 Nordstrom 120,180 6,500,536 O'Reilly Automotive 37,200 b 3,499,776 priceline.com 17,000 b 11,273,720 Urban Outfitters 203,090 b 7,656,493 Semiconductors & Semiconductor Equipment4.6% Analog Devices 291,440 11,832,464 Broadcom, Cl. A 335,170 b 10,852,805 Texas Instruments 552,500 16,282,175 Xilinx 204,720 7,093,548 Software & Services16.1% Activision Blizzard 180,000 2,059,200 Citrix Systems 121,300 b 7,418,708 Google, Cl. A 51,396 b 35,893,425 International Business Machines 17,900 3,402,253 Intuit 185,590 11,118,697 LinkedIn, Cl. A 81,410 b 8,803,677 MasterCard, Cl. A 32,420 15,843,006 Microsoft 168,101 4,474,849 Oracle 961,660 30,869,286 Paychex 224,770 7,314,016 Red Hat 197,300 b 9,746,620 Salesforce.com 68,390 b 10,783,051 Teradata 103,290 b 6,143,689 VMware, Cl. A 61,240 b 5,569,778 Technology Hardware & Equipment9.9% Apple 83,343 48,778,991 EMC 816,620 b 20,268,508 QUALCOMM 466,120 29,654,554 Transportation3.2% FedEx 137,280 12,290,678 Union Pacific 158,240 19,428,707 Total Common Stocks (cost $799,981,236) Other Investment1.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $12,369,375) 12,369,375 c Investment of Cash Collateral for Securities Loaned2.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $28,943,453) 28,943,453 c Total Investments (cost $841,294,064) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At November 30, 2012, the value of the fund's securities on loan was $28,213,671 and the value of the collateral held by the fund was $28,943,453. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30, 2012, net unrealized appreciation on investments was $180,674,801 of which $188,301,678 related to appreciated investment securities and $7,626,877 related to depreciated investment securities. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 16.1 Pharmaceuticals, Biotech & Life Sciences 10.8 Retailing 10.5 Technology Hardware & Equipment 9.9 Food, Beverage & Tobacco 8.3 Capital Goods 7.6 Energy 5.1 Semiconductors & Semiconductor Equipment 4.6 Materials 4.5 Money Market Investments 4.1 Food & Staples Retailing 3.8 Diversified Financials 3.6 Transportation 3.2 Health Care Equipment & Services 3.0 Consumer Services 2.8 Consumer Durables & Apparel 2.0 Media 2.0 Automobiles & Components .9 † Based on net assets. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 980,656,037 - - Mutual Funds 41,312,828 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Research Growth Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2013 By: /s/ James Windels James Windels Treasurer Date: January 24, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
